                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL I. MESADIEU,                   )
                                       )
                  Petitioner,          )                8:19CV289
                                       )
            v.                         )
                                       )
SCOTT FRAKES, and                      )                  ORDER
BRAD HANSEN,                           )
                                       )
                  Respondents.         )
                                       )

       IT IS ORDERED that Respondents’ Motion for Extension of Time (First
Request) (filing no. 8) is granted. Respondents’ Motion for Summary Judgment shall
be filed on or before September 20, 2019.

      DATED this 22nd day of August, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
